Title: From George Washington to John Sullivan, 29 May 1781
From: Washington, George
To: Sullivan, John


                        

                            Dear Sir,Head Qrs New Windsor May 29th 1781.
                        
                        I have been favoured with your two letters of the 2d & 17th of May; the former reached me at
                            Weathersfield after I had met the Count de Rochambeau at that place—from which time to the present moment, my whole
                            attention has been so occupied by a variety of concerns, that I have been hitherto involuntarily prevented from doing
                            myself the pleasure of writing to you.
                        No arguments were necessary to convince me of the great public utility which would result from the success of
                            the plan you proposed laying before Congress. Had I been unapprised of the advantages which might be derived to our cause
                            from a successful attempt, or even a powerful diversion in that quarter, the reasons you have offered, would have carried
                            irrefragable demonstration with them and induced me to be of your opinion. But the perplexed, distressed &
                            embarrassed state of our affairs on acct of Supplies (with which you are well acquainted). The languid efforts of the
                            States to procure men, and the insuperable difficulties in the way of transportation, would I apprehend, have rendered the
                            scheme (however devoutly to be wished & desired) abortive in the first instance. And I must inform you, there is
                            yet another obstacle, which makes the attempt you have suggested, absolutely impracticable with
                            the means you propose, but which I dare not commit to paper, for fear of the same misfortune which has already happened to
                            some of my letters.
                        You will have seen, before the receipt of this, by my public letter to Congress of the 27th Inst., the result
                            of the deliberations of the Count de Rochambeau and myself at Weathersfield. That plan, upon the maturest consideration,
                            and after combining all the present circumstances and future prospects, appeared (though precarious) far the most eligable
                            of any we could possibly devise while we are inferior at Sea. The object was considered to be, of greater magnitude, and
                            more within our reach than any other—The weakness of the Garrison of New York—the centrical position for drawing
                            together men & supplies—and the spur, which an attempt against that place, wd give to every exertion, were among
                            the reasons which prompted to that undertaking, & which promised the fairest prospect of success, unless the enemy
                            should recall a considerable part of their force from the Southward. And even in this case, the same measure which might
                            produce disappointment in one quarter, would certainly in the event afford the greatest relief in another. 
                        While an oppertunity presents itself of striking the enemy a fatal blow I will perswade myself, the
                            concurring exertions of Congress, of the several States immediately concerned, and of every individual in them, who is
                            well affected to our cause, will be wanted in yielding every possible aid on the occasion—At this cris., while I rejoice
                            at the appointment of the Minister of Finance—I have sincerely to regret that the Ministers of the other departments have
                            not also been appointed especially a Minister of War—At the same time I am happy to learn, the mode of promotion is on
                            the point of being finally established. With the highest Sentiment of regard & esteem I am Dear Sir Yr Obedt Servt
                        
                            Go: Washington

                        
                    